14-4550
    Petty v. City of New York


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of March , two thousand sixteen.

    PRESENT:
                RALPH K. WINTER,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    Darren Lawrence Petty,

                                Plaintiff-Appellant,

                      v.                                           14-4550

    City of New York, Raymond Kelly, Michael
    Bloomberg, Dr. Archibald, New York City Police
    Department, Dr. Safran, Marvell, Dep. Dir. Inv.,
    Inv. Feliz, New York City Department of
    Corrections, of Citywide Admin. Service, Pam
    Ians,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                Darren Lawrence Petty, pro se,
                                                            Lumberton, NJ.

    FOR DEFENDANTS-APPELLEES:                               Fay Sue Ng, Pamela Seider Dolgow,
                                                            Assistant Corporation Counsels, New
                                                              York City Law Department, New
                                                              York, NY, for Zachary W. Carter,
                                                              Corporation Counsel of the City of
                                                              New York, New York, NY.

          Appeal from a judgment of the United States District Court for the Southern District of

New York (Failla, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Darren Lawrence Petty, proceeding pro se, appeals the district court=s grant of

summary judgment dismissing his discrimination and retaliation claims against the City of New

York (the “City”) and several of its employees and municipal agencies under Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq.; the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. § 12112, et seq.; the New York State Human Rights Law

(“NYSHRL”), N.Y. Exec. Law § 290, et seq.; and the New York City Human Rights Law

(“NYCHRL”), N.Y.C. Admin. Code § 8-101, et seq. We assume the parties= familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

          We review de novo a district court’s grant of summary judgment, with the view that

“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.”

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We are required to

resolve all ambiguities and draw all inferences in favor of the non-movant. Nationwide Life Ins.

Co. v. Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999).             Summary judgment is

appropriate “[w]here the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).
        As a preliminary matter, Petty’s brief addresses only the ruling that his discrimination

claims were untimely. He does not challenge the dismissal of his Title VII and ADA claims for

failure to exhaust administrative remedies; retaliation claims for inability to establish a prima facie

case of retaliation; due process claim for lack of a protected property or liberty interest; or his

claims against non-suable municipal agencies and un-served individual defendants.

Consequently, these claims are deemed abandoned. See LoSacco v. City of Middletown, 71 F.3d

88, 92-93 (2d Cir. 1995).

        Upon review, we conclude that the district court correctly ruled that Petty’s NYSHRL and

NYCHRL discrimination claims—the only claims not dismissed on the above grounds—were

untimely. Claims under the NYSHRL and NYCHRL are subject to a three-year statute of

limitations from the date that the claims accrue. N.Y. C.P.L.R. § 214(2); N.Y.C. Admin. Code §

8-502(d); Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 238 (2d Cir. 2007) (“claims under

the NYSHRL and the NYCHRL are time-barred unless filed within three years of the alleged

discriminatory acts”). Petty’s discrimination claims accrued in April 2006, when the New York

Police Department (“NYPD”) sent him his third and final disqualification letter informing him his

employment application was rejected because he had not met the requirements for the position of

police officer. Petty, however, did not file his federal complaint until November 2010, more than

four years later.

        Petty contends that the limitations period should be equitably tolled because the NYPD

never sent him any disqualification letters, and he asserts that the letters produced by the City are

unreliable evidence because the postmarks they bear were manipulated. The contention that the

City never sent the disqualification letters is flatly contradicted by the inclusion of those letters in


                                                   3
the record with the corresponding postmarked envelopes and certified mail receipts. And the

assertion that those letters are unreliable evidence because the postmarks they bear were

manipulated is conclusory and unsupported by any facts.        Petty has not demonstrated the

extraordinary circumstances that would warrant equitable tolling. See Zerilli-Edelglass v. N.Y.C.

Transit Auth., 333 F.3d 74, 80-81 (2d Cir. 2003).

       We have considered all of Petty’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                            FOR THE COURT:
                                            Catherine O=Hagan Wolfe, Clerk




                                                4